Per Curiam.

A writ of certiorari was issued to the respondent, directing him to certify to this court a transcript of thereeord and proceedingshad in a certain action wherein said Mary Cougill was plaintiff and the Farmers and Merchants’ Insurance Company was defendant. The respondent has not complied with the writ, but appended thereto is a return by one W. F. Fenimore,the clerk of said court, that the writ had been given to him by the judge to prepare the transcript, and that he had demanded of the re*497lator the fees for making the same, which the relator refused to pay, and for that reason he had declined to prepare the transcript. This purported return appears to have been verified by a deputy clerk. It was proper for the judge to direct the clerk to prepare the transcript, and it was incumbent upon the relator to pay for the same. Should it appear by the return of the judge that he had refused to pay therefor, it would be held a sufficient reason for a non-compliance with the writ. When the transcript is prepared it must he certified and returned by the judge. The return must be by the judge in any event, and he having made no return whatever, a rule is directed requiring him to show cause why he should not be punished for a contempt.